Dissenting Opinion by
Me. Justice Robeets:
The record reveals that in the course of doing business in Pennsylvania the defendant, Briggs & Stratton Corporation, sent agents into the Commonwealth to give its customers technical advice regarding performance characteristics, sales suggestions, and service problems relating to its products. I fail to see how plaintiff’s pleadings can be read other than as averring that defendant’s failure during these forays to, inter alia, adequately warn of foreseeable latent dangers and defects, or to give adequate directions for the proper and safe use of its product, was wholly or partially responsible for his injury. In my view, the court below properly exercised jurisdiction over the defendant because these failures, if proved, constitute “acts or omissions” within the meaning of §1011B of the Act of May 5, 1933, P. L. 364, as amended, August 19, 1953, 15 P.S. §2852-1011B.
Accordingly, I dissent.